Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kim, Jae Youn on 03/09/2022.

The application has been amended as follows: 
Claim 11 line 2 amended as the following:
Replace, “an upper end of the inner insertion part”
With --the upper end of the inner insertion part-- 

This application is in condition for allowance except for the presence of claim 1-7 directed to Species I non-elected without traverse.  Accordingly, claim 1-7 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination discloses a fixing cap comprising an inner section, an outer section, a filter part  disposed at a lower end of the inner insertion part and providing with a plurality of through holes formed therein, wherein stepped portions are formed on circumferences of the through holes in a hexagonal dense structure, having an arc length of about 180 degrees or less, and wherein the . .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SANJIDUL ISLAM/Examiner, Art Unit 3736                                                                                                                                                                                                        

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736